DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-30 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statements dated 12/14/2020, 07/27/2021 and 10/25/2022 are acknowledged by the Examiner.

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-14 and 18-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 21-26 of U.S. Patent No. 10,869,241 Although the claims at issue are not identical, they are not patentably distinct from each other because there is only slight differences in wording that does not distinguish the scope between both sets of claims.  

Instant Application 17/118291
U.S. Patent No. 10,869,241
1. A method of wireless communication for a user equipment (UE), comprising: receiving, by the UE, a first data transmission from a source base station, the UE having a medium access control (MAC) configuration, a radio link control (RLC) configuration, and a packet data convergence protocol (PDCP) configuration; receiving a connection reconfiguration message associated with a handover from the source base station to a target base station; performing an access procedure with the target base station based at least in part on receiving the connection reconfiguration message, wherein the UE is capable of receiving data transmissions from the source base station after receiving the connection reconfiguration message; stopping the data transmissions with the source base station based at least in part on signaling received by the UE from the target base station, wherein the MAC configuration is maintained prior to stopping the data transmissions with the source base station; and resetting the MAC configuration, resetting the RLC configuration, or reestablishing a PDCP configuration, or any combination thereof, after stopping the data transmission.
1. A method of wireless communication for a user equipment (UE), comprising: receiving, by the UE, a first data transmission from a source base station, the UE having a medium access control (MAC) configuration, a radio link control (RLC) configuration, and a packet data convergence protocol (PDCP) configuration; receiving a connection reconfiguration message associated with a handover from the source base station to a target base station; performing an access procedure with the target base station based at least in part on the connection reconfiguration message, wherein the UE is capable of receiving data transmissions from the source base station after receiving the connection reconfiguration message; stopping the data transmissions with the source base station based at least in part on performing the access procedure, wherein the MAC configuration is maintained prior to the stopping the data transmissions with the source base station; and resetting the MAC configuration, resetting the RLC configuration, or reestablishing a PDCP configuration, or any combination thereof after stopping the data transmissions.
2. The method of claim 1, further comprising: receiving a second data transmission from the source base station after receiving the connection reconfiguration message.
2. The method of claim 1, further comprising: receiving a second data transmission from the source base station after receiving the connection reconfiguration message.
3. The method of claim 2, further comprising: transmitting an indication of a dual link handover capability to the source base station, wherein the second data transmission is received based at least in part on the indication.
3. The method of claim 2, further comprising: transmitting an indication of a dual link handover capability to the source base station, wherein the second data transmission is received based at least in part on the indication.
4. The method of claim 3, wherein the dual link handover capability is associated with a low latency capability.
4. The method of claim 3, wherein the dual link handover capability is associated with a low latency capability.
5. The method of claim 2, further comprising: receiving a subsequent data transmission from the target base station based at least in part on the reset MAC configuration, the reset RLC configuration, the reestablished PDCP configuration, or any combination thereof.
5. The method of claim 2, further comprising: receiving a subsequent data transmission from the target base station based at least in part on the reset MAC configuration, the reset RLC configuration, the reestablished PDCP configuration, or any combination thereof.
6. The method of claim 5, wherein the second data transmission and the subsequent data transmission use a same RLC/PDCP stack.
6. The method of claim 5, wherein the second data transmission and the subsequent data transmission use a same RLC/PDCP stack.
7. The method of claim 2, further comprising: receiving a third data transmission from the target base station prior to resetting the MAC configuration, resetting the RLC configuration, or reestablishing the PDCP configuration, or any combination thereof.
7. The method of claim 2, further comprising: receiving a third data transmission from the target base station prior to resetting the MAC configuration, resetting the RLC configuration, or reestablishing the PDCP configuration, or any combination thereof.
8. The method of claim 7, wherein the third data transmission is a source base station ciphered transmission.
8. The method of claim 7, wherein the third data transmission is a source base station ciphered transmission.
9. The method of claim 7, wherein the third data transmission corresponds to a same logical channel as the second data transmission from the source base station.
9. The method of claim 7, wherein the third data transmission corresponds to a same logical channel as the second data transmission from the source base station.
10. The method of claim 1, further comprising: determining whether the access procedure was successful, wherein resetting the MAC configuration, resetting the RLC configuration, or reestablishing a PDCP configuration, or any combination thereof, is based at least in part on a determination that the access procedure was successful.
10. The method of claim 1, further comprising: determining whether the access procedure was successful, wherein resetting the MAC configuration, resetting the RLC configuration, or reestablishing a PDCP configuration, or any combination thereof, is based at least in part on a determination that the access procedure was successful.
11. The method of claim 10, wherein the determination that the access procedure was successful is based at least in part on receiving a contention resolution message from the target base station.
11. The method of claim 10, wherein the determination that the access procedure was successful is based at least in part on receiving a contention resolution message from the target base station.
12. The method of claim 1, further comprising: suppressing a radio link monitoring (RLM) procedure based at least in part on receiving the connection reconfiguration message; determining whether the access procedure was successful; and resuming the RLM procedure with the source base station based at least in part on a determination that the access procedure was unsuccessful.
12. The method of claim 1, further comprising: suppressing a radio link monitoring (RLM) procedure based at least in part on receiving the connection reconfiguration message; determining whether the access procedure was successful; and resuming the RLM procedure with the source base station based at least in part on a determination that the access procedure was unsuccessful.
13. The method of claim 1, further comprising: suppressing a radio link monitoring (RLM) procedure based at least in part on receiving the connection reconfiguration message; determining whether the access procedure was successful; and resuming the RLM procedure with the target base station based at least in part on a determination that the access procedure was successful.
13. The method of claim 1, further comprising: suppressing a radio link monitoring (RLM) procedure based at least in part on receiving the connection reconfiguration message; determining whether the access procedure was successful; and resuming the RLM procedure with the target base station based at least in part on a determination that the access procedure was successful.
14. The method of claim 1, further comprising: determining whether the access procedure was successful; purging the connection reconfiguration message based at least in part on a determination that the access procedure was unsuccessful; and continuing communication with the source base station.
14. The method of claim 1, further comprising: determining whether the access procedure was successful; purging the connection reconfiguration message based at least in part on a determination that the access procedure was unsuccessful; and continuing communication with the source base station.
18. An apparatus for wireless communication for a user equipment (UE), comprising: means for receiving, by the UE, a first data transmission from a source base station, the UE having a medium access control (MAC) configuration, a radio link control (RLC) configuration, and a packet data convergence protocol (PDCP) configuration; means for receiving a connection reconfiguration message associated with a handover from the source base station to a target base station; means for performing an access procedure with the target base station based at least in part on receiving the connection reconfiguration message, wherein the UE is capable of receiving data transmissions from the source base station after receiving the connection reconfiguration message; and means for resetting the MAC configuration, resetting the RLC configuration, or reestablishing the PDCP configuration, or any combination thereof, based at least in part on performing the access procedure.
21. An apparatus for wireless communication for a user equipment (UE), comprising: means for receiving, by the UE, a first data transmission from a source base station, the UE having a medium access control (MAC) configuration, a radio link control (RLC) configuration, and a packet data convergence protocol (PDCP) configuration; means for receiving a connection reconfiguration message associated with a handover from the source base station to a target base station; means for performing an access procedure with the target base station based at least in part on the connection reconfiguration message, wherein the UE is capable of receiving data transmissions from the source base station after receiving the connection reconfiguration message; means for stopping the data transmissions with the source base station based at least in part on performing the access procedure, wherein the MAC configuration is maintained prior to the stopping the data transmissions with the source base station; and means for resetting the MAC configuration, resetting the RLC configuration, or reestablishing the PDCP configuration, or any combination thereof after stopping the data transmissions.
19. The apparatus of claim 18, further comprising: means for receiving a second data transmission from the source base station after receiving the connection reconfiguration message.
22. The apparatus of claim 21, further comprising: means for receiving a second data transmission from the source base station after receiving the connection reconfiguration message.
20. The apparatus of claim 19, further comprising: means for transmitting an indication of a dual link handover capability to the source base station, wherein the second data transmission is received based at least in part on the indication.
23. The apparatus of claim 22, further comprising: means for transmitting an indication of a dual link handover capability to the source base station, wherein the second data transmission is received based at least in part on the indication.
21. The apparatus of claim 20, wherein the dual link handover capability is associated with a low latency capability.
24. The apparatus of claim 23, wherein the dual link handover capability is associated with a low latency capability.
22. The apparatus of claim 19, further comprising: means for receiving a subsequent data transmission from the target base station based at least in part on the reset MAC configuration, the reset RLC configuration, the reestablished PDCP configuration, or any combination thereof.
25. The apparatus of claim 22, further comprising: means for receiving a subsequent data transmission from the target base station based at least in part on the reset MAC configuration, the reset RLC configuration, the reestablished PDCP configuration, or any combination thereof.
23. The apparatus of claim 22, wherein the second data transmission and the subsequent data transmission use a same RLC/PDCP stack.
26. The apparatus of claim 25, wherein the second data transmission and the subsequent data transmission use a same RLC/PDCP stack.


5.	Claims 15-16 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meylan, US 2008/0310367 hereafter Meylan in view of Du et al, US 2012/0218973 hereafter Du. 

As for claim 15, Meylan discloses: 
A method of wireless communication at a target base station, comprising: 
performing an access procedure with a user equipment (UE) based at least in part on a connection reconfiguration message associated with a handover of the UE from a source base station to the target base station (Meylan, [0012], [0047], Performing the handover), 
wherein the UE is capable of receiving data transmissions from the source base station after receiving the connection reconfiguration message, 

Meylan does not explicitly disclose wherein the UE has a medium access control (MAC) configuration, a radio link control (RLC) configuration, and a packet data convergence protocol (PDCP) configuration associated with the source base station.

However, Du discloses wherein the UE has a medium access control (MAC) configuration, a radio link control (RLC) configuration, and a packet data convergence protocol (PDCP) configuration associated with the source base station (Du, Fig. 1, [0002], Receiving by the UE a first data transmission from a source eNB, the UE having a MAC, RLC and PDCP configuration).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Meylan with wherein the UE has a medium access control (MAC) configuration, a radio link control (RLC) configuration, and a packet data convergence protocol (PDCP) configuration associated with the source base station as taught by Du to provide seamless handover and improve the service experience for the users (Du, [0012]).

The combination of Meyland and Du does not explicitly disclose transmitting, to the UE, a trigger to stop data transmissions with the source base station, wherein the MAC configuration of the UE is maintained prior to stopping the data transmissions with the source base station.

However, Lee discloses transmitting, to the UE, a trigger to stop data transmissions with the source base station, wherein the MAC configuration of the UE is maintained prior to stopping the data transmissions with the source base station (LEE, [0079], Release/stop transmission in response to receiving the handover successful message).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vannithamby with transmitting, to the UE, a trigger to stop data transmissions with the source base station, wherein the MAC configuration of the UE is maintained prior to stopping the data transmissions with the source base station as taught by LEE to reduce delay during handover (LEE,[0045]). 

As for claim 16, Meylan discloses: 
Transmitting the trigger to stop data transmissions with the source base station further comprises: transmitting, to the UE, a contention resolution message indicating that the access procedure was successful (Meylan, FIG. 4, [0040], [0050], Determining the handover procedure based on the message received from the target base station).

As for claim 29, Meylan discloses: 
Means for transmitting the trigger to stop data transmissions with the source base station further comprises: transmitting, to the UE, a contention resolution message indicating that the access procedure was successful (Meylan, FIG. 4, [0040], [0050], Determining the handover procedure based on the message received from the target base station).

6.	Claims 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Meylan, US 2008/0310367 in view of Du et al, US 2012/0218973 as applied to claims 15 and 28 above, and further in view of Larioa et al, US 2008/0014991 hereafter Larioa. 

As for claim 17, the combination of Meylan and Du does not explicitly disclose receiving an indication of a dual link handover capability from the wireless device, wherein the data transmission is sent based at least in part on the indication.

However, Larioa discloses receiving an indication of a dual link handover capability from the wireless device, wherein the data transmission is sent based at least in part on the indication (Larioa, [0050], Receiving the indicator of dual link support from a UE to the Node B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Meylan and Du with receiving an indication of a dual link handover capability from the wireless device, wherein the data transmission is sent based at least in part on the indication as taught by Larioa to provide more efficient data transfer. 

As for claim 30, the combination of Meylan and Du does not explicitly disclose receiving an indication of a dual link handover capability from the wireless device, wherein the data transmission is sent based at least in part on the indication.

However, Larioa discloses receiving an indication of a dual link handover capability from the wireless device, wherein the data transmission is sent based at least in part on the indication (Larioa, [0050], Receiving the indicator of dual link support from a UE to the Node B).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Meylan and Du with receiving an indication of a dual link handover capability from the wireless device, wherein the data transmission is sent based at least in part on the indication as taught by Larioa to provide more efficient data transfer. 

Allowable Subject Matter

7.	Claims 24-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469